       Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 1 of 11



 1   Carla J. Feldman, State Bar No. 119864
     Amy B. Pinske, State Bar No. 237819
 2   CAF Law Group
     8444 Wilshire Blvd., 8th Floor
 3   Beverly Hills, CA 90211
     Tel: 323.202-2200
 4   Fax: 323.218.8686
     Email: carla@caf-lawgroup.com
 5            amy@caf-lawgroup.com
 6   Attorneys for Defendants
     The Salvation Army and Daniel Guhl
 7
 8                        UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN JOSE DIVISON
11   DARRYL C. CARTER,                        Case No. 5:19-cv-03096-VKD
12
                       Plaintiff,             DEFENDANT THE SALVATION
13                                            ARMY AND DANIEL GUHL’S
                 vs.                          ANSWER TO PLAINTIFF’S
14                                            COMPLAINT FOR DAMAGES
     SALVATION ARMY; USDA;
15
     CARL RISCH; JAMES P. SHAK;               Complaint Filed:      May 6, 2019
16   BRYAN E. SCHUBERT; DANIEL                Trial Date:           Not set
17   GUHL; and DOES 1-15,

18                     Defendants.

19
20
21
22
23
24
25
26
27
28
                                                                 DEFENDANTS’ ANSWER
                                                                       TO COMPLAINT
        Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 2 of 11



 1         Defendants The Salvation Army (“The Army”) and Daniel Guhl (together
 2   “Defendants”) hereby answer the Complaint (“Complaint”) of Plaintiff Darryl C.
 3   Carter, admitting or denying the allegations thereof and alleging as follows:
 4                                         PARTIES
 5         1.   The Salvation Army admits it is organized as a nonprofit religious
 6   corporation under the laws of the State of California, and that its Emmanuel House
 7   Program includes providing emergency shelter accommodations to homeless
 8   individuals and that its premises is located at 405 North 4th Street in San Jose,
 9   California, 95112. Defendants admit that Daniel Guhl is the Program Director at
10   Emmanuel House. Defendants lack sufficient knowledge to admit or deny the
11   remaining allegations in Paragraph 1 and on that basis deny the allegations.
12         2.   Defendants admit that Darryl C. Carter is African American and
13   currently is located at 405 N. 4th Street, San Jose CA, 95112. Defendants lack
14   sufficient knowledge to admit or deny the remaining allegations in Paragraph 2 and
15   on that basis deny the allegations.
16                             JURISDICTION AND VENUE
17         3.   The allegations in Paragraph 3 state legal conclusions to which no
18   response is required. To the extent a response is required, Defendants deny that they
19   have harmed Plaintiff.
20                              FACTUAL BACKGROUND
21         4.   Defendants lack sufficient knowledge to admit or deny the allegations in
22   Paragraph 4.
23         5.   Defendants lack sufficient knowledge to admit or deny the allegations in
24   Paragraph 5.
25         6.   Defendants lack sufficient knowledge to admit or deny the allegations in
26   Paragraph 6.
27         7.   Defendants lack sufficient knowledge to admit or deny the allegations in
28   Paragraph 7.

                                               1                 DEFENDANTS’ ANSWER
                                                                       TO COMPLAINT
       Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 3 of 11



 1         8.   Defendants lack sufficient knowledge to admit or deny the allegations in
 2   Paragraph 8.
 3         9.   Defendants lack sufficient knowledge to admit or deny the allegations in
 4   Paragraph 9.
 5         10. Defendants lack sufficient knowledge to admit or deny the allegations in

 6   Paragraph 10.
 7         11. Defendants lack sufficient knowledge to admit or deny the allegations in

 8   Paragraph 11.
 9         12. Defendants lack sufficient knowledge to admit or deny the allegations in
10   Paragraph 12.
11         13. Defendants lack sufficient knowledge to admit or deny the allegations in

12   Paragraph 13.
13         14. Defendants lack sufficient knowledge to admit or deny the allegations in

14   Paragraph 14.
15         15. Defendants lack sufficient knowledge to admit or deny the allegations in

16   Paragraph 15.
17         16. Defendants lack sufficient knowledge to admit or deny the allegations in

18   Paragraph 16.
19         17. Defendants lack sufficient knowledge to admit or deny the allegations in
20   Paragraph 17.
21         18. Defendants lack sufficient knowledge to admit or deny the allegations in

22   Paragraph 18.
23         19. Defendants lack sufficient knowledge to admit or deny the allegations in

24   Paragraph 19.
25         20. Defendants lack sufficient knowledge to admit or deny the allegations in

26   Paragraph 20.
27         21. Defendants lack sufficient knowledge to admit or deny the allegations in

28   Paragraph 21.

                                             2                 DEFENDANT'S ANSWER
                                                                     TO COMPLAINT
           Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 4 of 11



 1           22. Defendants lack sufficient knowledge to admit or deny the allegations in

 2   Paragraph 22.
 3           23. Defendants admit Plaintiff arrived at Emmanuel House on or around

 4   April 10, 2019, that he was provided shelter and information about the Emmanuel
 5   House, that at times its emergency shelter program requires a lottery system be used
 6   if the number of accommodations available is less than the demand, and that the
 7   other programs do not use a lottery system.
 8           24. Defendants admit Plaintiff entered a volunteer program on or around

 9   April 11, 2019 and that he completed paperwork. Defendants lack sufficient
10   knowledge to admit or deny Plaintiff’s motivations or who Plaintiff asked for a
11   copy of the paperwork, as Plaintiff does not identify anyone.
12           25. Defendants admit Plaintiff received an assigned bed and was not

13   required to move his belongings each day. Defendants deny that Plaintiff never
14   received a locker. Defendants admit that there are generally Dorm assignments, but
15   they may change due to occupancy numbers. Defendants lack sufficient knowledge
16   to admit or deny what Plaintiff believed or understood, and the remaining
17   allegations about other unnamed individuals in Paragraph 25 and on that basis deny
18   the allegations.
19           26. Defendants admit that Plaintiff assisted in the kitchen per Daniel Guhl.
20   Defendants lack sufficient knowledge to admit or deny what Plaintiff believed and
21   understood and on that basis deny the allegations.
22           27. Defendants admit that there was a conversation between Plaintiff and

23   another individual named Jordan about Plaintiff going into the kitchen to obtain
24   gloves, and deny the remaining allegations in Paragraph 27.
25           28. Defendants lack sufficient knowledge to admit or deny Plaintiff’s stated

26   actions and who the unknown person is that is referred to, and deny the remaining
27   allegations in Paragraph 28.
28   ///

                                               3                 DEFENDANT'S ANSWER
                                                                       TO COMPLAINT
           Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 5 of 11



 1           29. Defendants deny the allegations in Paragraph 29.

 2           30. Defendants deny the allegations in Paragraph 30.

 3           31. Defendants admit that Plaintiff’s picture was taken for the purposes of

 4   obtaining a bus pass for him and that a work mobile telephone was used by Daniel
 5   Guhl to take and submit the picture to obtain the bus puss.
 6           32. Defendants admit that devotional services are had at different times

 7   during the week, including in the morning. Defendants admit that at some time
 8   Plaintiff was advised that cell phone use was prohibited. Defendants lack sufficient
 9   information to admit or deny the remaining allegations in Paragraph 32 and on that
10   basis deny the allegations.
11           33. Defendants deny that the term J-CATS is a term approved for use by the

12   Emmanuel House. Defendants lack sufficient knowledge to admit or deny the
13   remaining allegations in Paragraph 33, and on that basis deny the allegations.
14           34. Defendants lack sufficient knowledge to admit or deny Plaintiff’s history

15   as it relates to drug or alcohol abuse, and deny the remaining allegations in
16   Paragraph 34.
17           35. Defendants lack sufficient knowledge to admit or deny what Plaintiff

18   alleges to have seen and on that basis deny the allegations in Paragraph 35.
19                                         COUNT I
20           36. Paragraph 36 contains a heading to which no response is required.

21           37. Defendants incorporate by reference their responses to Paragraphs 1-35

22   above.
23           38. Defendants lack sufficient knowledge to admit or deny whether Plaintiff

24   has a history of alcohol or substance abuse or Plaintiff’s background in arriving to
25   Emmanuel House. Paragraph 38 also contains legal conclusions to which no
26   response is required. Defendants deny that they interfered with Plaintiff’s religious
27   expression.
28   ///

                                               4                   DEFENDANT'S ANSWER
                                                                         TO COMPLAINT
           Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 6 of 11



 1           39. Defendants lack sufficient knowledge to admit or deny Plaintiff’s

 2   religious views. Defendants deny the remaining allegations in Paragraph 39.
 3           40. Defendants deny the allegations in Paragraph 40.

 4           41. Defendants lack sufficient knowledge to admit or deny Plaintiff’s stated

 5   actions and who the unknown person is that is referred to. Defendants admit that
 6   participants in the Motive Men program pay a fee and have different requirements
 7   than individuals in other programs. Defendants deny any unlawful conduct and the
 8   remaining allegations in Paragraph 41.
 9           42. Defendants lack sufficient knowledge to admit or deny what Plaintiff
10   believes. Defendants deny the remaining allegations in Paragraph 42.
11           43. Defendants lack sufficient knowledge to admit or deny what Plaintiff

12   believes, and Plaintiff does not identify the person with whom he had the alleged
13   conversation. Defendants deny the remaining allegations in Paragraph 43.
14           44. Defendants admit The Salvation Army complies with all laws regarding

15   religious discrimination, and state that any posted notice speaks for itself.
16   Defendants deny the remaining allegations in Paragraph 44.
17           45. Defendants lack sufficient knowledge to admit or deny what Plaintiff

18   believes. Defendants deny the remaining allegations in Paragraph 45.
19           46. Defendants lack sufficient knowledge to admit or deny the allegations in
20   Paragraph 46.
21           47. The allegations in Paragraph 47 state legal conclusions to which no

22   response is required. To the extent a response is required, Defendants deny the
23   allegations and deny that Plaintiff is entitled to relief.
24                                          COUNT II
25           48. Paragraph 48 is a header to which no response is required.

26           49. Defendants incorporate by reference their responses to Paragraphs 1-35

27   above.
28   ///

                                                 5                DEFENDANT'S ANSWER
                                                                        TO COMPLAINT
           Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 7 of 11



 1           50. Defendants lack sufficient knowledge to admit or deny the allegations in

 2   Paragraph 50.
 3           51. Defendants lack sufficient knowledge to admit or deny the allegations in

 4   Paragraph 51.
 5           52. Defendants lack sufficient knowledge to admit or deny the allegations in

 6   Paragraph 52.
 7           53. Defendants lack sufficient knowledge to admit or deny the allegations in

 8   Paragraph 53.
 9           54. Paragraph 54 states legal conclusions to which no response is required.
10   To the extent a response is required, Defendants lack sufficient knowledge to admit
11   or deny the allegations in Paragraph 54.
12           55. Paragraph 55 states legal conclusions to which no response is required.

13   To the extent a response is required, Defendants deny the allegations or that
14   Plaintiff is entitled to relief.
15                                 AFFIRMATIVE DEFENSES
16           As separate and affirmative defenses to the Complaint, and each cause of
17   action contained therein, Defendants allege as follows
18                             FIRST AFFIRMATIVE DEFENSE
19                       (Improper or Inconvenient Forum or Venue)
20           56. Plaintiff’s claims are barred in whole or in part because they have been

21   filed in an improper or inconvenient forum or venue.
22                           SECOND AFFIRMATIVE DEFENSE
23                             (Failure to State a Cause of Action)
24           57. Plaintiff’s Complaint, and each claim contained therein, fails to state

25   facts sufficient to constitute a cause of action upon which relief can be granted.
26   ///
27   ///
28   ///

                                                6                 DEFENDANT'S ANSWER
                                                                        TO COMPLAINT
        Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 8 of 11



 1                           THIRD AFFIRMATIVE DEFENSE
 2                                   (Statute of Limitations)
 3          58. Plaintiff’s claims are barred in whole or in part by the applicable

 4   statute(s) of limitations.
 5                         FOURTH AFFIRMATIVE DEFENSE
 6                                (Justification and/or Privilege)
 7          59. Plaintiff’s claims are barred in whole or in part because Defendants’

 8   acts and omissions were justified and/or privileged.
 9                           FIFTH AFFIRMATIVE DEFENSE
10                                         (Good Faith)
11          60. Plaintiff’s claims are barred in whole or in part by Defendants’ good

12   faith and/or good faith legal defense.
13                           SIXTH AFFIRMATIVE DEFENSE
14                                    (Consent/Ratification)
15          61. Plaintiff’s claims are barred in whole or in part because he has

16   consented to or ratified the actions of Defendants.
17                        SEVENTH AFFIRMATIVE DEFENSE
18                                            (Waiver)
19          62. Plaintiff’s claims are barred in whole or in part by the doctrine of
20   waiver.
21                          EIGHTHAFFIRMATIVE DEFENSE
22                                       (Unclean Hands)
23          63. Plaintiff’s claims are barred in whole or in part by the doctrine of

24   unclean hands.
25                          NINTH AFFIRMATIVE DEFENSE
26                                          (Estoppel)
27          64. Plaintiff’s claims are barred in whole or in part by the doctrine of

28   estoppel.

                                                7                    DEFENDANT'S ANSWER
                                                                           TO COMPLAINT
           Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 9 of 11



 1                           TENTH AFFIRMATIVE DEFENSE
 2                                            (Laches)
 3           65. Plaintiff’s claims are barred in whole or in part by the doctrine of

 4   laches.
 5                        ELEVENTH AFFIRMATIVE DEFENSE
 6                                (Failure to Mitigate Damages)
 7           66. Plaintiff’s recovery is barred in whole or in part because he failed to

 8   take reasonable measures to mitigate his damages, if any.
 9                         TWELFTH AFFIRMATIVE DEFENSE
10                                   (Setoff and Recoupment)
11           67. If any damages have been sustained by Plaintiff, although such is

12   specifically denied, Defendants are entitled under the equitable doctrine of setoff
13   and recoupment to offset all payments to Plaintiff, and/or all obligations of Plaintiff
14   owed to Defendants against any judgment that may be entered against Defendants.
15                      THIRTEENTH AFFIRMATIVE DEFENSE
16           (Equitable Indemnity/Proportional Fault/Comparative Negligence)
17           68. Plaintiff’s alleged injuries are the result, in whole or in part, of the acts or

18   omissions of entities or individuals other than Defendants, including Plaintiff.
19   Defendants’ liability, if any, must be reduced by any percentage of fault attributable
20   to those other entities and/or individuals.
21                      FOURTEENTH AFFIRMATIVE DEFENSE
22                             (Punitive Damages Not Available)
23           69. Plaintiff fails to allege in the Complaint facts sufficient to support an

24   award of punitive damages. Additionally, at no time whatsoever did Defendants act
25   with malice, fraud, and/or oppression. Consequently, for the foregoing reasons,
26   punitive damages are not available as a matter of law.
27   ///
28   ///

                                                  8                  DEFENDANT'S ANSWER
                                                                           TO COMPLAINT
           Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 10 of 11



 1                        FIFTEENTH AFFIRMATIVE DEFENSE
 2                            (Punitive Damages Unconstitutional)
 3            70. An award of punitive or exemplary damages would be an

 4   unconstitutional denial of Defendants’ right to due process and/or equal protection
 5   under the Fifth and Fourteenth Amendments to the United States Constitution and
 6   Articles I and IV of the California Constitution.
 7                        SIXTEENTH AFFIRMATIVE DEFENSE
 8                                         (Res Judicata)
 9            71. Plaintiff’s Complaint, and each claim contained therein, is barred in

10   whole or in part by the doctrine of res judicata.
11                        SEVENTEENTH AFFIRMATIVE DEFENSE
12                                    (Accord and Satisfaction)
13            72. Plaintiff has released, settled, entered into an accord and satisfaction,

14   or otherwise compromised his claims herein, and accordingly, said claims are
15   barred by operation of law.
16                        EIGHTEENTH AFFIRMATIVE DEFENSE
17                                       (Proximate Cause)
18            73. Plaintiff’s Complaint and each claim contained therein, is barred in

19   whole or in part on the ground that any damages sustained by Plaintiff, which
20   Defendants deny, were not proximately caused or contributed to by Defendants.
21                        NINETEENTH AFFIRMATIVE DEFENSE
22                                     (Unjust Enrichment)
23            74. Plaintiff’s Complaint, and each claim contained therein, is barred in

24   whole or in part by the doctrine of unjust enrichment.
25                         TWENTIETH AFFIRMATIVE DEFENSE
26                               (Due Care/Satisfaction of Duty)
27            75. Defendants acted with due care at all times and satisfied, fulfilled,

28   ///

                                                  9                 DEFENDANT'S ANSWER
                                                                          TO COMPLAINT
       Case 5:19-cv-03096-NC Document 7 Filed 06/11/19 Page 11 of 11



 1   complied with, and performed each and every obligation and duty imposed by law
 2   or contract to the full extent of their responsibility
 3                              RESERVATION OF RIGHTS
 4          Defendants presently have insufficient knowledge and/or information on
 5   which to form a belief as to whether they may have additional, as yet unstated,
 6   affirmative defenses available. Defendants reserve the right to assert additional
 7   defenses if and when it becomes necessary or appropriate to do so.
 8   WHEREFORE, Defendants pray for judgment as follows:
 9         1.     That Plaintiff take nothing from this action;
10         2.     That judgment be entered in favor of Defendants and against Plaintiff;
11         3.     That Defendants be awarded their costs of suit;
12         4.     That Defendants be awarded their attorneys’ fees according to proof;
13   and
14         5.     That Defendants be awarded such other and further relief as the Court
15   may deem proper.
16
     Dated: June 11, 2019                            CAF LAW GROUP
17

18
                                                     By            /s/
19                                                        Carla J. Feldman
                                                          Attorneys for Defendants
20                                                        The Salvation Army and Daniel Guhl
21

22

23

24

25

26

27

28

                                                10                   DEFENDANT'S ANSWER
                                                                           TO COMPLAINT
